DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/09/2021. 
Claim(s) 1, 2, 4, 7-8 and 10-13 are currently pending. 
Claim(s) 12-13 have been withdrawn. 
Claim(s) 1, 2, 7-8, 10-11 and 13 have been amended. 
Claim(s) 3, 5-6, 9 and 14 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
	The limitation “wherein 30 weight% or more of the particles of the first artificial graphite particle” is unclear and therefore renders the claim indefinite.  The claim merely recites a first artificial graphite particle.  There is no recitation of a plurality of first artificial graphite particles.  Appropriate correction and clarification are required. 
Regarding claim 2
The limitation “wherein a content of the bent artificial graphite particle is 3 weight% or more of a total amount of an artificial graphite particle contained in the negative electrode” is unclear and therefore renders the claim indefinite.  It is unclear if “an artificial graphite particle” corresponds to the first artificial graphite particle, the second artificial graphite particle, or both.  Therefore, it is unclear if the 3 weight % of the bent artificial particle is taken with respect to the artificial graphite contained in the first particle, the second particle, or both.  Appropriate correction and clarification are required.  
Regarding claims 4, 7, 8, 10 and 11
Claims 4, 7, 8, 10 and 11 are rejected based on their dependency on claim 1. 

Allowable Subject Matter
Claims 1, 2, 4, 7-8 and 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “a first artificial graphite particle having a plate-like shape” in the context of other limitations recited in the claims.  Asami teaches plate-like particles as a starting material, said particles being subsequently subjected to a mechanical energy treatment to produce spheroidized graphite A1. See Asami, paragraphs [0030] and [0040].  Accordingly, Asami does not teach the A1 graphite particles of its negative electrode having a plate-like shape.
Regarding claims 2, 4, 7, 8, 10 and 11
Claims 2, 4, 7, 8, 10 and 11 are allowed based on their dependency on claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAYLA GONZALEZ RAMOS/          Primary Examiner, Art Unit 1721